SILBERMAN, Judge.
Nathan Lynn Jones timely appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court failed to address Jones’s claim that he is entitled to resen-tencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), in trial court case number 96-01090AXX. We remand for the trial court to consider this claim. We affirm without comment the trial court’s order on Jones’s other claim.
Affirmed in part, reversed in part, and remanded.
GREEN, A.C.J., and DAVIS, J., Concur.